PineBridge Mutual Funds 399 Park Avenue, 4th Floor New York, NY 10022 December 29, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: PineBridge Mutual Funds (the “Trust”) File Nos.: 333-14943 and 811-7881 Dear Sir or Madam: Attached for filing, on behalf of the Trust, is Post-Effective Amendment No. 31 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”) (Amendment No. 33 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended). Please direct any inquiries regarding this filing to me at (646) 857-8672.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Eric Metallo Eric Metallo, Esq. Enclosures
